UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 01-6688



UNITED STATES OF AMERICA,

                                                Plaintiff - Appellee,

          versus


KERMIT C. BROWN,

                                               Defendant - Appellant.



Appeal from the United States District Court for the Eastern Dis-
trict of Virginia, at Norfolk. Raymond A. Jackson, District Judge.
(CR-98-47)


Submitted:   August 9, 2001                 Decided:   August 15, 2001


Before NIEMEYER, MOTZ, and GREGORY, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Kermit C. Brown, Appellant Pro Se. Fernando Groene, OFFICE OF THE
UNITED STATES ATTORNEY, Norfolk, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Kermit C. Brown appeals from the district court’s orders

denying Brown’s motion for transcripts and other documents from his

criminal trial and declining to reconsider that order.     We have

reviewed the record and the district court’s orders and find no

reversible error.   Accordingly, we affirm on the reasoning of the

district court. See United States v. Brown, No. CR-98-47 (E.D. Va.

Mar. 30, 2001).   We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials

before the court and argument would not aid the decisional process.




                                                          AFFIRMED




                                 2